HALE, J.
Kollander is in tbe jewelry business in New York; Jacobs is in the same business in Cleveland. An uncle of Kollander applied to Jacobs to have him buy goods from his nephew in *654New York. Jacobs intimated that if he could have the goods to look over, he might buy them. The uncle of Hollander wrote to him, and upon receipt of the letter Hollander sent the goods to Jacobs with a writing which is claimed constitutes the contract between them. The substance of the letter is that Hollander sent the goods to Jacobs, and Jacobs was to look them over and what he concluded to buy he was to take, and any or all that he did not want to buy, he was to deliver to Hollander upon demand. Jacobs received the goods, did not wish to purchase' any of them at the price named, and after holding them about a week, sent them back to Hollander in New York, by express. The goods were stolen from the express company at Pittsburg. Fifty dollars, a mere nominal value, was paid on the goods by the express compány.
Hollander brings this action to recover from Jacobs the value of the goods stolen; and it is claimed that Jacobs did not comply with the contract in that he did not hold the goods until they were demanded from him by Hollander. Jacobs claims that he performed the contract. The contract is silent as to when the goods Avere to be. returned or when they should be demanded. They were a class of goods that were liable to be stolen from Jacobs unless he went to the expense of keeping them in some safety deposit vault or other place of security.
This contract is to be construed, not that Jacobs was to keep the goods for any considerable length of time, but as meaning that he was to be ordered to return them to New York as soon as he had an opportunity to examine the goods and determine how much of them he Avished to retain. The silence of the contract upon the time that he was to retain them, made it the duty of the court to say to the jury that he was to retain them a reasonable length of time, and the jury should have been instructed that if he retained them a reasonable length of time for Hollander to ask for their return, and he (Hollander) neglected to ask or demand their return, then Jacobs was justified in returning them Avithout demand, and if the jury found that they were retained by Jacobs a reasonable length of time before he returned them, then he would not be liable under the agreement made between them. This the court neglected to do, but' *655treated the contract as though Jacobs was to retain the goods until a demand was made upon him for their return, however long that might be, and this was error for which the ease is reversed.
Caldwell and Marvin, JJ., concur.